 27315 NLRB No. 19CARLOW'S LTD.1266 NLRB 305.2NLRB v. Carlow, et al., d/b/a Carlow's Ltd., Case 83±3371.3NLRB v. Frank V. Carlow and Michael Carlow, d/b/a Carlow'sLtd., Case 86±3711.4We grant the General Counsel's October 14, 1993 motion toamend the backpay specification and remove from consideration
Cases 6±CA±21701, 6±CA±21754, and 6±CA±21771 which were in-
advertently included in the specification.Frank V. Carlow and Michael Carlow, d/b/aCarlow's Ltd. and Service Employees Inter-national Union, Local 585, AFL±CIO. Cases 6±CA±15135, 6±CA±17735, and 6±CA±18008September 29, 1994SUPPLEMENTAL DECISION AND ORDERBYMEMBERSSTEPHENS, DEVANEY, ANDCOHENOn March 4, 1983, the National Labor RelationsBoard issued a Decision and Order,1directing FrankV. Carlow and Michael Carlow, d/b/a Carlow's Ltd.(the Respondent), inter alia, to bargain, upon request,
with the Service Employees International Union, Local
585, AFL±CIO (the Union). The United States Court
of Appeals for the Third Circuit enforced the Board's
Order in its entirety on June 15, 1984.2The Unionsubsequently filed charges in Case 6±CA±17735 alleg-
ing a refusal to bargain in good faith and in Case 6±
CA±18008 alleging a refusal to provide information.
The General Counsel sought and obtained Board au-
thorization to initiate contempt proceedings against the
Respondent in Cases 6±CA±15135, 6±CA±17735, and
6±CA±18008. On July 18, 1988, the United States
Court of Appeals for the Third Circuit found the Re-
spondent in civil contempt.3The Third Circuit orderedthe Respondent, inter alia, to comply fully with and
obey the June 1984 order; to cease and desist from
failing to make available to the Union all relevant in-
formation; to cease and desist from failing to make
pension contributions as provided for in the parties'
expired collective-bargaining agreement and from al-
tering in any other manner the employees' terms and
conditions of employment set forth in the previous
agreement or otherwise making unilateral changes in
employees' terms and conditions of employment unless
and until it first bargains with the Union and reaches
agreement or bona fide impasse. The court also or-
dered the Respondent to pay all pension contributions
owing since the court's judgment and that ``The
amounts owing, if not agreed upon between the parties,
shall be fixed in a proceeding before the Board.'' A
controversy having arisen over the amount of backpay
due under the terms of the Board's and the Third Cir-
cuit Court of Appeals' Orders, the Acting Regional Di-
rector for Region 6 issued a backpay specification and
notice of hearing on April 7, 1993. The Respondent
filed an answer admitting in part and denying in part
the allegations in the backpay specification.On May 19, 1993, the General Counsel filed a Mo-tion to Strike Portions of the Respondent's Answer to
the Backpay Specification and Deem Admitted Por-tions of the Backpay Specification and for Partial Sum-mary Judgment. On May 24, 1993, the Board issued
an order transferring the proceeding to the Board and
a Notice to Show Cause why the motion should not begranted. On June 30, 1993, the Respondent filed an an-
swer admitting in part and denying in part the allega-
tions of the backpay specification and the Motion for
Summary Judgment.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.On the entire record in this case, the Board makesthe followingRuling on Motion for Summary JudgmentIn the backpay specification,4the General Counselalleges that the Respondent and the Union were parties
to a collective-bargaining agreement effective by its
terms from January 1, 1979, to December 31, 1981.
Upon expiration of this agreement, the Respondent was
obligated to continue in full force and effect the terms
and conditions of employment set forth in that agree-
ment until July 18, 1988, when compliance with the
terms of the expired contract was achieved by the Re-
spondent. That agreement contained provisions enti-
tling employees to sick leave, holiday pay, vacation
pay, wage differential, bereavement pay, and hos-
pitalization. The General Counsel alleges that certain
named employees are entitled to, but did not receive,
amounts set forth in the backpay specification for sick
leave, holiday pay, vacation pay, wage differential, be-
reavement, and hospitalization, and alleges that these
employees are entitled to the amounts of gross backpay
as set forth in the backpay specification.The Respondent, in its answer to the backpay speci-fication, argues that it has no responsibilities under the
expired collective-bargaining agreement. In the event
the contract is still valid, the Respondent argues that
laches applies because the matter has been in litigation
for more than 12 years. The Respondent also maintains
in its answer to the backpay specification that em-
ployee Raymond Smitley was part of ``management'';
employee Samuel Gulino did not want hospitalization;
employee Robert Risha was a part-time employee and
therefore not entitled to sick leave; that no sick leave
benefits should have to be paid because no employee
ever requested to be paid benefits, as required under
the contract; and that no claims for unpaid hospitaliza-
tion are due because no evidence was introduced that
any of the named employees sustained any expenses.In his Motion to Strike Portions of the Respondent'sAnswer to the Backpay Specification and Deem Ad- 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
mitted Portions of Backpay Specification and for Par-tial Summary Judgment, the General Counsel argues
that the Respondent's answer is not adequate under
Section 102.56(b) and (c) of the Board's Rules and
Regulations which provide, inter alia,(b) Contents of answer to specification.ÐTheanswer shall specifically admit, deny, or explain
each and every allegation of the specification, un-
less the respondent is without knowledge, in
which case the respondent shall so state, such
statement operating as a denial. Denials shall fair-
ly meet the substance of the allegations of the
specification at issue. When a respondent intends
to deny only a part of an allegation, the respond-
ent shall specify so much of it as is true and shall
deny only the remainder. As to all matters within
the knowledge of respondent, including but not
limited to the various factors entering into the
computation of gross backpay, a general denial
shall not suffice. As to such matters, if the re-
spondent disputes either the accuracy of the fig-
ures in the specification or the premises on which
they are based, the answer shall specifically state
the basis for such a disagreement, setting forth in
detail the respondent's position as to the applica-
ble premises and furnishing the appropriate sup-
porting figures.(c) Effect of failure to answer or to plead spe-cifically and in detail to backpay allegations of
specification.... If 
the respondent files an an-swer to the specification but fails to deny any al-
legation of the specification in the manner re-
quired by paragraph (b) of this section, and the
failure so to deny is not adequately explained,
such allegation shall be deemed to be admitted to
be true, and may be so found by the Board with-
out the taking of evidence supporting such allega-
tion, and the respondent shall be precluded from
introducing any evidence controverting the allega-
tion.The General Counsel also contends that the Re-spondent, by arguing that it has no responsibilities
under the expired collective-bargaining agreement, is
seeking to relitigate matters previously determined in
the underlying unfair labor practice proceeding as en-
forced by the United States Court of Appeals for theThird Circuit in both its June 15, 1984 judgment and
memorandum opinion and in the adjudication in civil
contempt issued on July 18, 1988. Thus, the General
Counsel maintains that the issue is res judicata and
must be deemed admitted.Regarding the amounts owed in the areas of sickleave, holiday pay, vacation pay, wage differential, be-
reavement pay, and hospitalization, the General Coun-
sel contends that a general denial is insufficient under
Section 102.56 of the Rules because it does not spe-cifically state the basis of its denial or set forth the ap-plicable premises and furnish appropriate supporting
figures. The General Counsel also alleges that the Re-
spondent's general denial of the remainder of the alle-
gations is likewise inadequate to satisfy the pleading
requirements set forth in Section 102.56 of the Rules.
The General Counsel also contends that the Respond-ent's defense regarding discriminatee Raymond
Smitley, namely, that he ``was considered in manage-
ment,'' is insufficient because the answer does not al-
lege that Smitley was a statutory supervisor under Sec-
tion 2(11) of the Act or that Smitley was not in the
bargaining unit and therefore not covered by the col-
lective-bargaining agreement. Regarding the Respond-
ent's defense as to discriminatee Samuel Gulino, the
General Counsel contends that simply stating that
Gulino ``indicated to the building manager that he did
not want hospitalization'' is an inadequate defense be-
cause the parties' collective-bargaining agreement does
not provide for a waiver of hospitalization. Moreover,
the General Counsel argues that what an employee
may or may not have said does not affect his entitle-
ment to hospitalization or affect the Respondent's obli-
gation to provide such hospitalization. Finally, the
General Counsel contends that the Respondent's laches
defense must fail because any delay in the proceedings
is attributable to the Respondent, and, moreover, it is
Board policy not to place the consequences of a delay
``upon wronged employees.''We find that, except as to discriminatee RaymondSmitley and the payment of sick leave, the General
Counsel is entitled to summary judgment.With regard to the Respondent's assertion that it hasno responsibilities under the expired collective-bargain-
ing agreement, we find that this defense is res judicata
because the issue has been determined in the previous
contempt proceeding in the United States Court of Ap-
peals for the Third Circuit.With regard to the amounts due to each individualemployee for holiday pay, vacation pay, wage differen-
tial, bereavement, and hospitalization, a general denial
is inadequate to satisfy the pleading requirement set
forth in Section 102.56 of the Board's Rules and Reg-
ulations because the answer does not specifically state
the basis for the denial, including those details which
relate to the amounts each employee should have re-
ceived during each quarter of the backpay period, and
the total of the amounts that each individual employee
was entitled to, but failed to receive, as set forth in the
collective-bargaining agreement. The Respondent's an-
swer thus does not satisfy the Board's Rules. Accord-
ingly, we find that the allegations of the specification
concerning the amounts each employee should have re-
ceived during each quarter of the backpay period but
failed to receive as set forth in the parties' collective-
bargaining agreement in the areas of holiday pay, va- 29CARLOW'S LTD.cation pay, wage differential, bereavement, and hos-pitalization as set forth in Appendices A through S
have been admitted to be, and are, true.The Respondent generally denies the paragraphs ofthe backpay specification dealing with the backpay pe-
riods, rate of pay, and gross backpay of each
discriminatee. A general denial is inadequate to satisfy
the pleading requirements as set forth in Section
102.56 of the Board's Rules and Regulations. These
allegations are, therefore, deemed admitted to be, and
are, true.Under Section 102.24(b) of the Rules and Regula-tions, the Board may deny a Motion for Summary
Judgment where it believes that a genuine issue of fact
may exist. Regarding discriminatee Raymond Smitleyand the payment of sick leave, we believe that genuine
issues of fact may exist.ORDERITISORDERED
that the General Counsel's Motionfor Summary Judgment is granted with respect to all
employees except for Raymond Smitley.ITISFURTHERORDERED
that the General Counsel'sMotion for Summary Judgment is granted with respect
to the amounts set forth in the backpay specification
and appendices regarding holiday pay, vacation pay,
wage differential, bereavement, and hospitalization.ITISFURTHERORDERED
that this proceeding is re-manded to the Regional Director for Region 6 for the
purpose of arranging a hearing before an administra-
tive law judge limited to the status of discriminatee
Raymond Smitley and to whether sick leave benefits
should be paid to all discriminatees.ITISFURTHERORDERED
that the administrative lawjudge shall prepare and serve on the parties a decision
containing findings of facts, conclusions of law, and
recommendations based on all the record evidence.
Following service of the administrative law judge's de-
cision on the parties, the provisions of Section 102.46
of the Board's Rules shall be applicable.